Exhibit 10.3

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is entered into as of this 30th
day of April 2014 (the “Effective Date”), by and among MARRONE BIO INNOVATIONS,
INC., a Delaware corporation (“Tenant”), and SIX DAVIS, LLC, a Delaware limited
liability company (“Landlord”), with respect to the following facts and
circumstances:

A. Landlord and Tenant have entered into a certain Office Lease dated
September 9, 2013 (the “Original Lease”) covering certain Premises located at
1530, 1540 and 1554 Drew Avenue, Davis California (the “Premises”). Capitalized
Terms used herein and not defined will have the meaning ascribed in the Original
Lease.

B. Tenant and Bayer Cropscience, LP, (“Bayer”) have entered into an agreement
that provides, among other things certain personal property of Bayer will remain
in the Premises and Bayer’s interest in and to such property will be transferred
to Tenant effective as of the Commencement Date of the Original Lease. In
connection with such agreement, Tenant has agreed to defer the Commencement Date
and certain other dates specified in the Original Lease and has requested the
Landlord defer such dates pursuant to its agreement with Bayer. Landlord and
Bayer are, concurrently with the execution of this Amendment entering into a
Sixth Amendment to Lease (1540 and 1554 Drew Avenue) and Seventh Amendment to
Lease (1530 Drew Avenue) providing for the extension of the date of expiration
of the term of the existing leases between Bayer and Landlord covering the
Original Premises (collectively, the “Bayer Amendment” and the leases referred
to in the Bayer Amendment, as amended, are collectively referred to herein as
the “Bayer Lease”).

C. The parties wish to amend the Original Lease memorialize the delay of the
Commencement Date and certain other dates provided in the Original Lease and
provide for other matters related to the Bayer Amendment and certain
transactions between Tenant and Bayer related to personal property and/or
fixtures located in the Premises, reduce the Premises to delete the portion of
the Premises located at 1554 Drew Avenue from the Lease, and provide for the
Monthly Base rent to be payabale during the Term.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Definitions. All capitalized terms used in this Amendment and not defined
herein will have the meanings ascribed to such terms in the Original Lease. From
and after the date hereof, the term “Lease,” as used in the Original Lease, will
be deemed to refer to the Original Lease, as amended by this Amendment.

 

1



--------------------------------------------------------------------------------

2. Commencement of Term. The Commencement Date as specified in Paragraph 1 of
the Original Lease is hereby modified to be the later of August 1, 2014 or
Substantial Completion (as defined in the Original Lease) of the Initial
Improvements (as defined in the Original Lease). The Deadline Date (as defined
in the Original Lease) is hereby extended to September 1, 2014, and the Outside
Date (as defined in the Original Lease) to January 1, 2015.

3. Description of Premises. The portion of the Premises consisting of
approximately 1,397 rentable square feet located at 1554 Dew Avenue and
described in Exhibit B-3 shall not be part of the Premises as of the
Commencement Date. Accordingly, the words “the portion of the Premises in
Exhibit B-3 contains approximately 1,397 rentable square feet” in the third
“Whereas” paragraph of the Lease are deleted and replaced with “[Intentionally
Deleted],” and Exhibit B-3 is hereby deleted from the Original Lease.

4. Monthly Base Rent. Paragraph 2(a) of the Original Lease is hereby deleted and
replaced with the following:

(a) Tenant shall pay to Landlord, as base rent (the “Monthly Base Rent”) for the
Premises during the term of this Lease in accordance with the following, on the
first day of each month, together with all other amounts payable to Landlord
pursuant to this Lease:

 

Period

   Monthly Base Rent  

Months 1-12

   $ 43,734.86   

Months 13-24

   $ 45,046.90   

Months 25-36

   $ 46,398.31   

Months 37-48

   $ 47,790.26   

Months 49-60

   $ 49,223.97   

Paragraph 2(d) of the Original Lease is hereby deleted in its entirety.

5. Security Deposit. The Security Deposit provided in Paragraph 2(a) of the
Original Lease is hereby reduced to Eighty Thousand Dollars ($80,000.00),
provided Twenty Thousand Dollars ($20,000.00) of the amount formerly held by
Landlord will be paid to Seven Davis, LLC, an affiliate of Landlord, to be held
under the Lease between Tenant and Seven Davis, LLC of even date with this
Amendment as the Security Deposit.

6. Additional Default. Subparagraph 25(d) of the Original Lease, which currently
reads “ (d) [Intentionally Deleted]” is hereby deleted and replaced with the
following “(d) Any default by Tenant, after the expiration of all applicable
grace and/or cure periods under a certain Lease between Tenant and Seven Davis,
LLC, and affiliate of Landlord, which Lease covers certain premises located at
1490 Drew Avenue in Davis, California.

7. Personal Property and Fixtures. Tenant and Bayer have entered into an
agreement whereby Bayer will transfer to Tenant ownership of certain personal
property owned by Bayer and located in the Premises. Landlord makes no
representation

 

2



--------------------------------------------------------------------------------

or warranty as to condition or suitability for Tenant’s use of any such personal
property, and assumes no obligations with respect thereto. Notwithstanding
anything to the contrary contained in the Original Lease, Landlord will have no
obligation to remove any personal property left on the Premises by Bayer or to
assure that any personal property transferred to Tenant by Bayer remains in the
Premises, and Tenant’s sole recourse for the foregoing matters shall be to Bayer
under Tenant’s agreements with Bayer. No agreement between Tenant and Bayer
shall be effective to transfer ownership to Tenant of any fixtures in the
Premises, which shall be and remain the property of Landlord as of the
expiration of the term of the Bayer Lease.

8. No Default by Landlord Under the Lease. Tenant hereby affirms that as of the
date of this Amendment, Tenant has no actual knowledge of any default by
Landlord under the Original Lease, as amended hereby.

9. Date Amendment Will be Effective. This Amendment shall be effective as of the
Effective Date specified in this Amendment, provided it is fully executed by
both Landlord and Tenant [Note: this will be executed concurrently with the
lease of the 1490 Drew Premises and the Bayer Amendments].

10. Continuing Effectiveness of Lease. Tenant acknowledges and agrees that the
Lease is in full force and effect and reaffirms its obligations thereunder.
Except as specifically modified by this Amendment, the Original Lease, and all
of its respective terms, provisions, exhibits, and addenda shall remain in full
force and effect and shall establish and govern all aspects of Tenant’s and
Landlord’s respective rights, remedies, and obligations with respect to the
Leased Premises.

11. Broker. The parties represent and warrant to each other that no broker has
been involved in this Amendment and agree to indemnify, defend and hold harmless
the other party from and against any claim by a broker that such broker is
entitled to a commission from the other party, based on the acts or omissions of
the indemnifying party.

12. Miscellaneous.

(A) Complete Agreement. The Original Lease, as modified and amended by this
Amendment, together with all exhibits and addenda to the Lease, constitute the
complete agreement between the parties, and supersede any prior written or oral
agreements, writings, communications or understandings of the parties, with
respect to the subject matter hereof or thereof.

(B) Governing Law. THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.

[SIGNATURES ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by Landlord and Tenant
as of the date first written above.

 

“TENANT”

MARRONE BIO INNOVATIONS, INC.,

a Delaware corporation

By:  

/s/ Linda V. Moore

Name:   Linda V. Moore Its:   VP and General Counsel

“LANDLORD” SIX DAVIS, LLC, a Delaware limited liability company By:   Interland
Growth, L.P., a Delaware limited partnership, Member   By:   Interland Capital,
Inc., a Delaware corporation, its General Partner     By:  

/s/ Donald C. Lewis

      Donald C. Lewis, President

 

4